Title: John Adams to Charles Adams, 6 December 1794
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia Decr 6. 1794
          
          I condole with you, under the mournful News of the Barons Palsy. I have long wondered that a Military Character so habituated to exercise should have neglected it so imprudently for so many Years. This Country is loosing in rapid Succession the Characters

who were forward and active in the Revolution. Mr Handcock, Mr sherman Mr Alsop, Mr Witherspoon, Mr Clark Mr Lee, Mr Gillon, and now the Baron, will in a few months lessen the Catalogue of Old Hands. There is however, a young Generation rising who promise to fill their places, with equal Decency Reputation and Utility. May you, my son be one among the many whose Appearance upon the stage, may comfort the hearts and quiet the fears for their Country of the elder Characters as they Advance off. and among the rest of your affectionate / Father
          
            John Adams
          
        